DETAILED ACTION
Response to Amendments
The amendment to claim 1 overcomes the previous rejection. The amendment to claim 15 incorporates previously allowable subject matter and thus the previous rejection of claim 15 is not applicable.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the closest prior art is Jagannathan, which fails to disclose that a first portion of the second insulating layer is above a top surface of the first spacer, and the examiner does not find a reason why this would have been obvious over the prior art.
With regard to claim 8, the structure and properties of third insulating layer in the context of the overall structure distinguishes over Jagannathan and other references reviewed by the examiner.
With regard to claim 15, the closest prior art is Jagannathan, which fails to disclose that a width of the first spacer decreases as the first spacer extends from the top surface of the first gate structure toward a bottom surface of the first insulating layer, and the examiner does not find a reason why this would have been obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/PETER BRADFORD/Primary Examiner, Art Unit 2897